        Case 1:20-cv-00813-WJ-CG Document 19 Filed 12/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DR. XIMENA P GALARZA-RIOS, MD,

              Plaintiff,

v.                                                              No. CV 20-813 WJ/CG

OPTUMCARE NEW MEXICO, LLC,

              Defendant.

              ORDER VACATING TELEPHONIC STATUS CONFERENCE

       THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that the telephonic status conference scheduled for Thursday, December

10, 2020, at 2:30 p.m., is VACATED. The Court will reset the status conference at a

later date.

       IT IS FURTHER ORDERED that the parties shall file a Joint Status Report

addressing the status of Plaintiff’s Motion to Consolidate, the status of discovery, and

whether the parties are in a position to fruitfully participate in a settlement conference by

January 11, 2021.

     IT IS SO ORDERED.

                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
